Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1-5, Claims 1-12 and 14-16) in the reply filed on 11/26/2021 is acknowledged.
Claim 13 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/26/2021.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 and 05/21/2020 are being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 8-9, 11-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (US 2016/0056352).
As for claim 1, Koike et al. disclose in Figs. 1-11 and the related text a light-emitting device structure, comprising: 
a patterned substrate 10/20, comprising a substrate 10 and a plurality of patterns 20, wherein the patterns and the substrate are formed integrally (figs. 2-5), and the patterns 20 are separately disposed on the substrate from each other (fig. 2-5); 
an epitaxial structure 30/40/50 (¶0137), disposed on the patterned substrate 10/20, and having a plurality of first dislocation density regions 20a and a plurality of second dislocation density regions 20b, wherein the first dislocation density regions 20a respectively correspond to the patterns 20, a dislocation density of each of the first dislocation density regions 20a is lower than a dislocation density of each of the second dislocation density regions 20b, and a quantity of the first dislocation density regions 20a is at least ten (fig. 1 and 9-11); and 
a first electrode 80 and a second electrode 70, wherein the epitaxial structure further comprises a light-emitting layer 40, a first type semiconductor layer 30 and a second type semiconductor layer 50 disposed at two opposite sides of the light-emitting layer 40, and the first electrode 80 and the second electrode 70 are electrically connected to the first type semiconductor layer 30 and the second type semiconductor layer 50, respectively.  



As for claim 3, Koike et al. disclose the light-emitting device structure as claimed in claim 1, wherein the patterns 20 respectively have a bottom width and a height, and a ratio of the height and the bottom width is between 0.2 and 0.9 (¶0102 and 0371). 

As for claim 4, Koike et al. disclose the light-emitting device structure as claimed in claim 1, wherein a space exists between any two adjacent patterns 20, and the space is smaller than or equal to 0.5 µm (¶0371).  

As for claim 5, Koike et al. disclose the light-emitting device structure as claimed in claim 1, wherein each of the patterns 20 is a protrusion structure (fig. 2-6).  

As for claim 6, Koike et al. disclose the light-emitting device structure as claimed in claim 1, wherein the light-emitting layer comprises: 2Customer No.: 31561 Docket No.: 088790-US-PA Application No.: 16/658,126a plurality of first portions, located at the first dislocation density regions; and a plurality of second portions, located at the second dislocation density regions, wherein the first portions respectively have a first thickness, the second portions respectively have a second thickness, and the first thickness is greater than the second thickness (see fig. 5 below).  

    PNG
    media_image1.png
    394
    508
    media_image1.png
    Greyscale


As for claim 8, Koike et al. disclose the light-emitting device structure as claimed in claim 1, wherein a quantity of the first dislocation density regions 20a disposed on the epitaxial structure in a direction is at least ten (figs. 1 and 9-11).  

As for claim 9, Koike et al. disclose the light-emitting device structure as claimed in claim 8, wherein at least a part of the first dislocation density regions 20a and at least a part of the second dislocation density regions 20b are disposed on the patterned substrate in alternation along the direction (fig. 2-5).  

As for claim 11, Koike et al. disclose the light-emitting device structure as claimed in claim 1, wherein a pitch exists between any two adjacent patterns 20, and 

As for claim 12, Koike et al. disclose in Figs. 1-11 and the related text a light-emitting device, comprising: an epitaxial structure 30/40/50, having a first (lower) surface and a second (upper) surface opposite to each other, a plurality of first dislocation density regions 20a and a plurality of second dislocation density regions 20b; a plurality of patterns 20, formed integrally with the epitaxial structure and separately disposed on the first surface from each other (figs. 2-5), wherein the first dislocation density regions 20a respectively correspond to the patterns 20, and a dislocation density of each of the first dislocation density regions 20a is lower than a dislocation density of each of the second 3Customer No.: 31561Docket No.: 088790-US-PA Application No.: 16/658,126dislocation density regions 20b, and 
a quantity of the first dislocation density regions is at least ten (fig. 1 and 9-11); and a first electrode 80 and a second electrode 70, wherein the epitaxial structure further comprises a light-emitting layer 40, a first type semiconductor layer 30 and a second type semiconductor layer 50 disposed at two opposite sides of the light-emitting layer 40, and the first electrode 80 and the second electrode 70 are electrically connected to the first type semiconductor layer 30 and the second type semiconductor layer 50, respectively.  

As for claim 14, Koike et al. disclose the light-emitting device as claimed in claim 12, wherein a roughness of the first surface of the epitaxial structure is greater than a roughness of the second surface of the epitaxial structure (fig. 5).  

As for claim 15, Koike et al. disclose the light-emitting device as claimed in claim 12, wherein each of the patterns 20 is a recessed structure (fig. 2-5).  

As for claim 16, Koike et al. disclose in Figs. 1-11 and the related text a light-emitting device, comprising: an epitaxial structure 30/40/50, having a first (lower) surface and a second (upper) surface opposite to each other, a plurality of first dislocation density regions 20a and a plurality of second dislocation density regions 20b, wherein the first dislocation density regions 20a and the second dislocation density regions 20b are disposed between the first surface and the second surface in alternation along a direction (figs. 2-5), wherein a dislocation density of each of the first dislocation density regions 20a is lower than a dislocation density of each of the second dislocation density regions 20b, and a quantity of the first dislocation density regions 20a is at least ten (figs. 1 and 9-11); and 
a first electrode 80 and a second electrode 70, wherein the epitaxial structure further comprises a light-emitting layer 40, a first type semiconductor layer 30 and a second type semiconductor layer 50 disposed at two opposite sides of the light-emitting layer 40, and the first electrode 80 and the second electrode 70 are electrically connected to the first type semiconductor layer 30 and the second type semiconductor layer 50, respectively.


Claim Rejections - 35 USC § 103
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koike et al..
As for claim 10, Koike et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except a quantity of threading dislocations of the first dislocation density region is one or more, and a quantity of threading dislocations of the second dislocation density region is two or more. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a quantity of threading dislocations of the first dislocation density region is one or more, and a quantity of threading dislocations of the second dislocation density region is two or more, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811